DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 thru 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki US 2015/0340547 A1 in view of Bibl et al. US 2014/0367633 A1.  Tamaki discloses (see, for example, FIG. 5) a light emitting device 40A comprising a first light emitting element 12, second light emitting element 12, first wavelength conversion member 41a, second wavelength conversion member 41a, reflecting member 13a, and a covering member 42.  Tamaki does not clearly disclose a body color of the covering member being the same of a similar color as a body color of the wavelength conversion member.  However, Bibl discloses (see, for example, FIG. 13A) a light emitting device comprising a covering member 328, and a wavelength conversion member 310.  In paragraph [0129], Bibl discloses the covering member 328 being red and the wavelength conversion member 310 including red phosphors.  The paragraph further discloses a variety of configurations are possible depending upon the desired light emission spectrum of a user.  It would have been obvious to one of ordinary skill in the art to have a body color of the covering member being the same of a similar color as a body color of the wavelength conversion member in order to emit certain colors as a matter of obvious design according to the preferences of a user.
Regarding claim 2, see, for example, FIG. 5 wherein Tamaki discloses the thickness of the covering member 42 being smaller than a thickness of the first wavelength conversion member 41a, and second wavelength conversion member 41a.
	Regarding claim 3, Tamaki in view of Bibl does not disclose a refractive index of a base material of the covering member being smaller than a refractive index of a base material of the first wavelength conversion member and the second wavelength conversion member; however, it would have been obvious to one of ordinary skill in the art to have a refractive index of a base material of the covering member being smaller than a refractive index of a base material of the first wavelength conversion member and the second wavelength conversion member in order to prevent the light rays from scattering too laterally from the light emitting element.
	Regarding claim 4, see, for example, FIG. 5 wherein Tamaki discloses the covering member 42 being in contact with the top surface of the first wavelength conversion member 41a, the top surface of the reflecting member 13a, and the top surface of the second wavelength conversion member 41a.
	Regarding claim 5, see, for example, FIG. 13A wherein Bibl discloses the top surface of the covering member 328 being non-planar.  It would have been obvious to one of ordinary skill to have the top surface of the covering member being non-planar in order to minimize leaking and integrate the reflecting member.  
	Regarding claim 6, see, for example, FIG. 5 wherein Tamaki discloses the reflecting member 13a being in contact with the lateral surfaces of the first and second wavelength conversion members 41a.
	Regarding claim 7, see, for example, FIG. 13A wherein Bibl disclose a light guide member 320.  It would have been obvious to one of ordinary skill in the art to include a light guide member in order to allow refraction of the light from the light emitting element outward to the wavelength conversion layer.  



INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
December 7, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815